DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stotler et al. (2004/0060966 from IDS) in view of Workman (2017/0326680 from IDS).
Regarding claim 1, Stotler discloses method for joining materials, comprising:(a) placing a first metal 50 item within a spindle 48; (b) rotating the spindle to a predetermined speed (paragraph 0028); (c) contacting the first metal item with a second metal item to create friction between the first metal item and second metal item (paragraph 0041), (d) applying a predetermined amount of force through the spindle, wherein application of the force stops the rotation of the spindle and joins the first metal item with the second metal item (paragraph 0004); and (e) retracting the spindle from the first metal item (paragraph 0041).  
Stotler does not specifically disclose wherein the second metal item has a known austenization temperature that is not crossed by the created friction.  However, Workman discloses friction (inertia) welding wherein the second metal has a known austenization temperature that is not crossed when friction welding (paragraph 0007).  It would have been obvious to one skilled in the art at the time of the invention to combine the austenization temperature of Workman with the method of Stotler to improve the welding performance with dissimilar materials (paragraph 0005).  
Regarding claim 2, Workman discloses that the first metal item is non-ferrous (paragraph 0023).  
Regarding claim 3, Workman discloses that the first metal item is brass (paragraph 0023).  
Regarding claim 4, Workman discloses that the first metal item is a hexagonal stud, a bolt, or a block (paragraph 0021).  
Regarding claim 5, Workman discloses that the first metal item is an appurtenance to which a signal wire or other device may be attached (paragraph 0024).  
Regarding claim 6, Workman discloses the predetermined rotational speed of the spindle is within the range of 4000-7000 RPM (paragraph 0023).  
Regarding claim 7, Workman discloses that the spindle has an internal mass between 0.01 and 2.0 WK2 (paragraph 0023).  
Regarding claim 8, Workman discloses that the second metal item is steel (paragraph 0019).  
Regarding claim 9, Workman the second metal item is a length of train rail (paragraph 0024).  

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stotler et al. (2004/0060966 from IDS) in view of Workman (2017/0326680 from IDS) as applied to claim 1 above, and further in view of Calton et al. (3,597,832).
Regarding claim 10, Stotler does not disclose that the predetermined amount of force is in the range of 1500 and 4000 lbf. However, Calton discloses friction welding wherein the amount of force is in the range of 1500-4000 lbf (column 3 line 59).  It would have been obvious to one skilled in the art at the time of the invention to use a force as taught by Calton because it improves the strength of the weld (column 4 lines 45-47).
Regarding claim 11, Stotler does not disclose that rotary power is decoupled from the spindle within + 1 second after the first metal item contacts the second metal item.  However, Calton discloses friction welding wherein the rotary power is decoupled from the spindle within 1 second after the first metal item contacts the second metal item (column 4 lines 26-28).  To one skilled in the art at the time of the invention it would have been obvious to combine the force of Calton with the method of Stotler to improve the strength of the weld (column 4 lines 45-47).

Claims 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stotler et al. (2004/0060966 from IDS) in view of Workman (2017/0326680 from IDS) and Calton et al. (3,597,832).
Regarding claim 12, Stotler discloses a method for joining materials, comprising:(a) placing a first metal 50 item within a spindle 48, wherein the first metal item is non-ferrous, and (b) rotating the spindle to a predetermined speed; (c) contacting the first metal item with a second metal item to create friction between the first metal item and second metal item; (d) applying a predetermined amount of force through the spindle, and wherein application of the force stops the rotation of the spindle and joins the first metal item with the second metal item; and (e) retracting the spindle from the first metal item (paragraphs 0004, 0028, 0041).  
Stotler does not specifically disclose wherein the wherein the predetermined rotational speed of the spindle is within the range of 4000-7000 RPM and wherein the second metal item has a known austenization temperature that is not crossed by the created friction and first metal item is an appurtenance to which a signal wire or other device may be attached.  However, Workman discloses friction (inertia) welding wherein the predetermined rotational speed of the spindle is within the range of 4000-7000 RPM (paragraph 0023) and the second metal has a known austenization temperature that is not crossed when friction welding (paragraph 0007) and Workman discloses that the first metal item is an appurtenance to which a signal wire or other device may be attached (paragraph 0024).  It would have been obvious to one skilled in the art at the time of the invention to combine the austenization temperature and workpiece (where a wire may be attached) of Workman with the method of Stotler to improve the welding performance with dissimilar materials (paragraph 0005).  Furthermore, it would have been obvious to rotate within a desired rpm to achieve the desired welding properties suitable for creating a strong joint. 
Stotler does not disclose that the predetermined amount of force is in the range of 1500 and 4000 lbf. However, Calton discloses friction welding wherein the amount of force is in the range of 1500-4000 lbf (column 3 line 59).  It would have been obvious to one skilled in the art at the time of the invention to use a force as taught by Calton because it improves the strength of the weld (column 4 lines 45-47).
Regarding claim 13, Workman discloses that the first metal item is brass (paragraph 0023).  
Regarding claim 14, Workman discloses that the first metal item is a hexagonal stud, a bolt, or a block (paragraph 0021).  
Regarding claim 15, Workman discloses that the second metal item is steel (paragraph 0019).  
Regarding claim 16, Workman the second metal item is a length of train rail (paragraph 0024). 
Regarding claim 17, Stotler discloses a method for joining materials, comprising:(a) placing a first metal 50 item within a spindle 48, wherein the first metal item is non-ferrous, and (b) rotating the spindle to a predetermined speed; (c) contacting the first metal item with a second metal item to create friction between the first metal item and second metal item; (d) applying a predetermined amount of force through the spindle, and wherein application of the force stops the rotation of the spindle and joins the first metal item with the second metal item; and (e) retracting the spindle from the first metal item (paragraphs 0004, 0028, 0041).   
Stotler does not specifically disclose wherein the wherein the predetermined rotational speed of the spindle is within the range of 4000-7000 RPM and wherein the second metal item has a known austenization temperature that is not crossed by the created friction and first metal item is an appurtenance to which a signal wire or other device may be attached.  However, Workman discloses friction (inertia) welding wherein the predetermined rotational speed of the spindle is within the range of 4000-7000 RPM (paragraph 0023) and the second metal has a known austenization temperature that is not crossed when friction welding (paragraph 0007) and Workman discloses that the first metal item is an appurtenance to which a signal wire or other device may be attached (paragraph 0024).  It would have been obvious to one skilled in the art at the time of the invention to combine the austenization temperature and workpiece (where a wire may be attached) of Workman with the method of Stotler to improve the welding performance with dissimilar materials (paragraph 0005).  Furthermore, it would have been obvious to rotate within a desired rpm to achieve the desired welding properties suitable for creating a strong joint. 
Stotler does not disclose that the predetermined amount of force is in the range of 1500 and 4000 lbf. However, Calton discloses friction welding wherein the amount of force is in the range of 1500-4000 lbf (column 3 line 59).  It would have been obvious to one skilled in the art at the time of the invention to use a force as taught by Calton because it improves the strength of the weld (column 4 lines 45-47).  Stotler does not disclose that rotary power is decoupled from the spindle within + 1 second after the first metal item contacts the second metal item.  However, Calton discloses friction welding wherein the rotary power is decoupled from the spindle within 1 second after the first metal item contacts the second metal item (column 4 lines 26-28).  To one skilled in the art at the time of the invention it would have been obvious to combine the force of Calton with the method of Stotler to improve the strength of the weld (column 4 lines 45-47).

Regarding claim 18, Workman discloses that the first metal item is a hexagonal stud, a bolt, or a block (paragraph 0021).  
Regarding claim 19, Workman discloses that the second metal item is steel (paragraph 0019).  
Regarding claim 20, Workman the second metal item is a length of train rail (paragraph 0024). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735